 In the Matter of ATLANTIC BASIN IRON WORKSandINDUSTRIAL UNIONOF MARINE AND SHIPBUILDING WORKERS OF AMERICA, LOCAL No. 13Case No. R-566.-Decided February 18, 1938Boat Repairing Industry-Investigation of Representatives:controversy con-cerning representation of employees:rival organizations;refusal by employerto recognize petitioning union as exclusive representative;strike; controversyas to appropriate unit ; substantial doubt as to majoritystatus-Unit Appro-priate for Collective Bargaining:production and maintenance employees exclud-ing engineering department employees requiring special training;occupationaldifference-ElectionOrderedMr. Richard J. Hickey,for the Board.Cullen & Dykman,byMr. Harry G. Hill,of Brooklyn, N. Y., forthe Company.Mr. Hyman N. Glickstein,of New York City, for Local 13.Mr. R. N. Johnson, Mr. James P. NolanandMr. Joseph Moriarity,of New York City, for the I. L. A.Mr. Daniel J. McVarish,of New York City, for theMarineWorkersCouncil.Abraham M. Fisch,byMr. David E. Kleinman,of New York City,for theMarineWorkers District Council.Miss EdnaLoeb,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn September 22, 1937, Industrial Union ofMarine and Ship-buildingWorkers of America, Local No. 13, herein called Local 13,filed. with the Regional Director for the Second Region (New YorkCity) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Atlantic BasinIronWorks, Brooklyn, New York, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On October 25. 1937, the National LaborRelationsBoard, herein called the Board, acting pursuant to Sec-tion 9 (c) of the Act and Article III, Section 3, of National Labor402 DECISIONSAND ORDERS403RelationsBoard Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.On December 7, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponLocal 13, upon the International Longshoremen's Association, hereincalled the I. L. A., and upon the Marine Workers Metal Trades-Dis-trictCouncil, herein called the Marine Workers District Council.The I. L. A., the Marine Workers District Council, and the MarineWorkers Metal Trades Council,, herein, called the..Mar-ineWorkersCouncil, are labor organizations claiming to represent employees di-rectly affected by the investigation.Pursuant to the notice, a hear-ing was held on December 15 and 20, 1937, at New York City beforeH. R. Korey, the Trial Examiner duly designated by the Board.The Board, the Company, and Local 13 were represented by counsel,aswere the I. L. A., the Marine Workers District Council, andthe Marine Workers Council, herein referred to jointly as the A. F.of L. affiliates.All parties participated in the hearing.Full op-portunity to be heard, to examine and to cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings on a motion and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed.The rul-ings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYAtlantic Basin Iron Works, a New York corporation, has its prin-cipal office and place of business in Brooklyn, New York, and is en-gaged in the repair of steamships and in the manufacture of valves,pump parts, piston rods, shafts, and Diesel engine parts.At thehearing, the Company stipulated that 82 per cent of its repair workis done upon ocean-going steamships, 8.5 per cent upon coastal linevessels, 5.9 per cent upon intercoastal line vessels, and 3.6 per centon New York Harbor craft. Of its manufactured products 38.8 percent is sold outside of the State of New York. The gross businessof the Company for the last fiscal year amounted to over $500.000.During the same period of time, the expenditure of the Companyfor raw materials, 63.6 per cent of which are purchased and shippedfrom States other than New York, totaled over $300,000.The Com-pany further stipulated that it is engaged in interstate commerce:uid conceded the jurisdiction of the Board. 404NATION AL LABOR RELATIONS BOARDWe find that the aforesaid repairing operations of the Company-are performed upon instrumentalities which engage in trade, traffic,transportation, and commerce among the several States, and betweenthe several States and high seas and foreign countries.I.I.THE ORGANIZATIONS INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of Amer-ica,Local No. 13, is a labor organization affiliated with the Com-mittee for Industrial Organization admitting to its membershipproduction and maintenance employees, excluding all salaried per-sons in executive- or supervisory positions, timekeepers, janitors,draftsmen and engineering department employees.International Longshoremen's Association, Marine Workers MetalTrades Council, and Marine Workers Metal Trades District Councilare labor organizations affiliated with the American Federationof Labor.The record does not disclose the conditions of admissionto membership in these organizations.III.THE QUESTION CONCERNING REPRESENTATIONPrior to June 14, 1937, Local 13 organized the production and main-tenance employees of the Company.Advising the Company that itrepresented a majority of these employees, the Union attempted tobargain in their behalf.The Company, through Bernard A. Moran,itspresident, refused to enter into an agreement with Local 13.Although Moran asserted that he did not know whether or not Local13 represented the majority of the Company's employees, the recordindicates that he did not'request proof of its membership.He statedthat he would sign no contract with Local 13 until a competitor of hishad done so.On June 14, 1937, a general strike was called yin the shipyards inthe metropolitan area of New York.As a result of this strike inwhich a number of the employees of the Company participated, theCompany was forced to close its plant.Only a few supervisory em-ployees and a single mechanic remained at work.During the courseof the strike and after its voluntary termination by Local 13 onAugust 18, 1937, further unsuccessful attempts were made to negotiatewith the Company.We find that a question has arisen concerning the representation ofthe employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe found above that the repairing operations of the Company areperformed upon instrumentalities which engage in trade, traffic, trans- DECISIONS AND ORDERS405portation,and commerce among theseveral States andbetween theseveral States andthe high seas-and foreign countries.The Com-pany's employeesin the appropriate unit describedin Section V beloware thus engagedin operationswhich constitutea necessary and inte-gral part of such commerce;suchrepairing is essentialto the regularand effective functioning of such instrumentalities.We find that the question concerningrepresentation,which hasarisen, occurring in connectionwith the operations of the Company,.describedin SectionI above, hasa close,, intimate, and substantialrelation totrade, traffic, transportation,and commerce among theseveral States,and between the severalStates and high seasand for-eign countries,and has led and tends to lead tolabor disputesburden-ing and obstructingcommerce andthe freeflow of commerce.V. THE APPROPRIATE UNITLocal 13 contends that all employees of the Company, excludingsalaried persons in executive or supervisory positions and snapperswho do not work withtools, and also excluding timekeepers,clericaland office employees,janitors and janitresses,draftsmen,and engi-neering department employees constitute a unit appropriate for thepurposes of collective bargaining.The A. F. of L.affiliates agree to the exclusion of executive andsupervisory employees and snappers who do not work with tools, aswell as to the exclusion of janitors and janitresses,but contend thatoffice and clerical employees,timekeepers,and engineering departmentemployees who are not executives should be included.They arguethat these workers are as much a part of the shipyard as are the pro-duction and maintenance employees,and that since some of,them desireto be represented by the A. F. of L. affiliates,they should be includedin the bargaining unit.As it is obvious that their status and function are essentially dif-ferent from the status and function of employees who do manual labor,our usual practice has been to exclude office and clerical employees aswell as timekeepers from a unit largely composed of production andmaintenance employees.Since no affirmative showing has been madeby the A. F. of L. affiliates,nor any compelling arguments advancedby them as to why we should depart from this practice,we shall excludeoffice and clerical employees and timekeepers from the unit.Local 13 contends that engineering department employees havespecial problems of their own as professional or seini-professionalworkers.The record does not disclose the nature of their duties. Ifany of the employees of this department are engaged in technical orexperimentalworkrequiring special training or skill,they will notbe included in the same unit with the production and maintenance 406NATIONAL LABOR RELATIONS BOARDemployees.All employees of the engineering department whoseduties do not involve such special training or skill will, however, beincluded in the unit.The A.F. of L.affiliates further assert that the Company employsno draftsmen.No evidence was introduced on this issue,however,nor did the A. F. of L.affiliates claim that draftsmen should be in-cluded in the unit.Therefore,in conformance with our generalpolicy, we shall name draftsmen among the classes excluded from theappropriate unit.We find that the production and maintenance employees of theCompany, excluding salaried persons in executive or supervisorypositions and snappers who do notwork withtools, and also exclud-ing timekeepers,clerical and office employees,janitors and janitresses,draftsmen,and engineering department employees who are engagedin technical or experimental work requiring special training or skill,constitute a unit appropriate for the purposes of collective bargain-ing and that said unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.VI.TIIE DETERMINATION OF REPRESENTATIVESG. R. Miller, secretary of the Company,testified that on December17, 1937, during an adjournment of the hearing, clerks of the Com-pany brought to the office of the Regional Director pay rolls of theCompany for the weeks ending June 9, June 16, September 22, andDecember 8, 1937, and that on December 17 and 18, 1937,the clerks,representatives of Local 13, and counsel for the Board compared thepay rolls and the membership application cards ofLocal 13.Norepresentative of the A. F. of L.affiliates participated in the makingof this comparison.Miller further testified that, according to the re-port made to the Company by one of the clerks, the comparisonshowed that the names of the majority of the employees of the Com-pany as shown by each pay roll, exclusive of the employees suchas supervisory and clerical employees,appeared on the membershipapplication cards.Although Miller's testimony was admitted inevidence subject to proof by Local 13 of the validity of the applica-tion cards,no such proof was adduced, nor were the cards or pay rollsof the Company introduced in evidence.It is not clear that, inmaking the comparison,only employees in the unit which we havefound appropriate were considered.Under thecircumstances all parties seemed to agree and we findthat the.question concerning representation which has arisen can bestbe resolved by means of an election by secret ballot.Although the A. F. of L. affiliates did not submit in evidence proof 11DECISIONS AND ORDERS407of the membership which they claimed to have among the employeesof the Company, they expressed a desire to participate in an election.All parties agreed that the A. F. of L. affiliates should be designatedon the ballots as the American Federation of Labor.It was further agreed that in the event an election was directedall the employees within the appropriate unit, as hereinabove de-scribed, shall be eligible to vote, whose names appeared on the payrolls of the Company either for the week ending June 9, 1937, orfor the week ending September 22, 1937.We find this determinationof eligibility satisfactory.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Atlantic Basin Iron Works, Brooklyn,New York, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The production and maintenance employees of the Company,excluding salaried persons in executive or supervisory positions andsnappers who do not work with tools, and also excluding timekeepers,clerical and office employees, janitors and janitresses, draftsmen, andengineering department employees who are engaged in technical orexperimental work requiring special training or skill, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY DIRECTED that, as part of the investigation authorizedby the Board to ascertain representatives for collective bargainingwith Atlantic Basin Iron Works, Brooklyn, New York, an electionby secret ballot shall be conducted within fifteen (15) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asageint of the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among the productionand maintenance employees of the Company, excluding salaried per-sons' nn executive or supervisory positions and snappers who do notwork with tools, and also excluding timekeepers, clerical and office80535-38-27 408NATIONAL LABOR RELATIONS BOARDemployees, janitors and janitresses, draftsmen, and engineering de-partment employees who are engaged in technical or experimentalwork requiring special training or skill, who were named on thepay rolls of the Company either for the week ending June 9, 1937,or for the week ending September 22, 1937, to determine whether theydesire to be represented by Industrial Union of Marine and Ship-buildingWorkers of America, Local No.13, affiliatedwith the Com-mittee for Industrial Organization, or the American Federation ofLabor, for the purposes of collective bargaining, or by neither.[SAME TITLEAMENDMENT TO DIRECTION OF ELECTIONFebruary 05, 1938On February 18, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding, the election to be held within fifteen(15) days from the date of the Direction, under the direction andsupervision of the Regional Director for the Second Region (NewYork City).The Board, having been advised by the Regional Di-rector for the Second Region that a longer period within which tohold an election is necessary, hereby amends the Direction of Elec-tion issued on February 18, 1938, by striking therefrom the words.`within fifteen (15) days from the date of this Direction" and sub-stituting therefor the words "within twenty-five days (25) days fromthe date of this Direction."